DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Petrou et al. US2013/0188886 hereinafter referred to as Petrou in view of Sussman et al. US2021/0334879 hereinafter referred to as Sussman and Afrouzi et al. USPN 11274929 hereinafter referred to as Afrouzi.

   
As per Claim 1, Petrou teaches a non-transitory, computer-readable media having stored thereon instructions, the instructions, when executed by a computing device, cause the computing device to perform steps comprising: 
(a) detecting that an object within an image frame being captured via use of an imaging element associated with the computing device is an object of interest; (Petrou, Figure 2 and 3, Paragraph [0055], “In the example shown in FIG. 4, frame 411 is an image captured by a camera at time t0 and frame 421 is an image captured by the same camera at time t1, where time t1 occurs after time t0. Portions of both images are unrecognizable due to glare 412 and 422. Accordingly and as shown in FIG. 5, the processor may detect objects 514-516 in image 411, and objects 524-526 in image 421”)
(b) tracking the object of interest within the image frame while determining if the object within the image frame remains the object of interest within the image frame for a predetermined amount of time; and (Petrou, Paragraph [0090], “The device may cease displaying a bounding box around a tracked object even if the device has determined that the object is contained in the then-current image. The device may take this action when the device determines that the user has likely lost or never had interest in the highlighted object. By way of example, the processor may automatically cease displaying the bounding box after a set amount of time, such as removing the bounding box if two seconds elapses without any indication that the user is interested in that object”)
	(c) when the object within the image frame fails to remain the object of interest within the image frame for the predetermined amount of time repeating the steps starting from step (a)  (Petrou, Paragraph [0082], “By tracking those objects that are associated with the same item from frame to frame, or within a single frame, the system and method can avoid duplicative searches and apply greater or lesser weights to the information used during a search” and Paragraph [0090], “The device may cease displaying a bounding box around a tracked object even if the device has determined that the object is contained in the then-current image. The device may take this action when the device determines that the user has likely lost or never had interest in the highlighted object. By way of example, the processor may automatically cease displaying the bounding box after a set amount of time, such as removing the bounding box if two seconds elapses without any indication that the user is interested in that object”)
	Petrou does not explicitly teaches otherwise automatically providing at least of part of the image frame to a search process for the purpose of locating one or more matching products from within a product database for the object of interest with the located one or more matching products being returned to a customer as a product search result. 
Sussman teaches otherwise automatically providing at least of part of the image frame to a search process for the purpose of locating one or more matching products from within a product database for the object of interest with the located one or more matching products being returned to a customer as a product search result. (Sussman, Paragraph [0082], “The bounding box may be manually defined by a user, automatically determined by the image processing system using an edge detector and/or classifier, or a combination of the two in which the system suggests a bounding box and the user modifies or accepts the suggestion. The system will then apply a recognition model to the image to extract product indicia (i.e., information that identifies the product, such as a product name, logo, barcode, or other identifying information) from a section of the image that is within the bounding box and that contains the label or other product indicia. The system may then access the product information data store and search it, using a classifier, to determine whether the product information data store includes an inventoried product with identifying information that is a likely match for the product indicia of the first product.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Sussman into Petrou because by utilizing a database for object identification will assist in identifying the objects of Petrou in an accurate manner. 
Petrou in view of Sussman does not explicitly teach cloud-based search process 
Afrouzi teachecs cloud-based search process Afrouzi, Column 8, Lines 45-53, “images captured by the camera may be processed to identify objects or faces, as further described below. For example, the microprocessor may identify a face in an image and perform an image search in a database on the cloud to identify an owner of the robot”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Afrouzi into Petrou in view of Sussman because by utilizing a database for object identification in a cloud will allow multiple devices to access the database for object identification by matching.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 1.

As per Claim 2, Petrou in view of Sussman and Afrouzi teaches the non-transitory, computer-readable media as recited in claim 1, wherein the instructions, when executed by the computing device, cause the computing device to display in a display associated with the computing device the image frame being captured via use of the imaging element associated with the computing device, to manipulate the image frame to highlight the object of interest within the image frame as it is being displayed in the display, and (Sussman, Paragraph [0082], “The bounding box may be manually defined by a user, automatically determined by the image processing system using an edge detector and/or classifier, or a combination of the two in which the system suggests a bounding box and the user modifies or accepts the suggestion.”)
to provide an indication within the display of a passing of the time during with the object within the image frame remains the object of interest within the image frame.  (Petrou, Paragraph [0090], “The device may cease displaying a bounding box around a tracked object even if the device has determined that the object is contained in the then-current image. The device may take this action when the device determines that the user has likely lost or never had interest in the highlighted object. By way of example, the processor may automatically cease displaying the bounding box after a set amount of time, such as removing the bounding box if two seconds elapses without any indication that the user is interested in that object”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 3, Petrou in view of Sussman and Afrouzi teaches the non-transitory, computer-readable media as recited in claim 2, wherein the image frame is manipulated to provide a bounding box around the object of interest within the image frame as it is being displayed in the display.  (Sussman, Paragraph [0082], “The bounding box may be manually defined by a user, automatically determined by the image processing system using an edge detector and/or classifier, or a combination of the two in which the system suggests a bounding box and the user modifies or accepts the suggestion.”)
The rationale applied to the rejection of claim 2 has been incorporated herein. 


As per Claim 4, Petrou in view of Sussman and Afrouzi teaches the non-transitory, computer-readable media as recited in claim 3, wherein the instructions, when executed by the computing device, cause the computing device to manipulate the image frame exclusive of a portion of the image frame within the bounding box when the object within the image frame remains the object of interest within the image frame for the predetermined amount of time to indicate to the customer that the object of interest will be the subject of a visual search.  (Sussman, Paragraph [0082], “The bounding box may be manually defined by a user, automatically determined by the image processing system using an edge detector and/or classifier, or a combination of the two in which the system suggests a bounding box and the user modifies or accepts the suggestion.”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 8, Claim 8 claims a computing device that executes the a non-transitory, computer-readable media having stored thereon instructions as claimed in Claim 1. The claim further comprises: a processor; an imaging element coupled to the processor, the imaging element having a field of view; a display element; and memory including instructions that, when executed by the processor, enable the computing device (Petrou, Paragraph [0004]) Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 9, Claim 9 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

As per Claim 10, Claim 10 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.

As per Claim 11, Claim 11 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.

As per Claim 15, Claim 15 claims a method for performing visual search utilizing a non-transitory, computer-readable media having stored thereon instructions as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 16, Claim 16 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

As per Claim 17, Claim 17 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.

As per Claim 18, Claim 18 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petrou et al. US2013/0188886 hereinafter referred to as Petrou in view of Sussman et al. US2021/0334879 hereinafter referred to as Sussman and Afrouzi et al. USPN 11274929 hereinafter referred to as Afrouzi as applied to Claims 3, 11 and 18 and further in view of Milbert et al. US2019/0087952 hereinafter referred to as Milbert.


As per Claim 5, Petrou in view of Sussman and Afrouzi teaches the non-transitory, computer-readable media as recited in claim 3, 
Petrou in view of Sussman and Afrouzi does not explicitly teaches wherein the image frame is manipulated exclusive of the portion of the image frame within the bounding box by being darkened relative to the portion of the image frame within the bounding box. 
Milbert teaches wherein the image frame is manipulated exclusive of the portion of the image frame within the bounding box by being darkened relative to the portion of the image frame within the bounding box. (Milbert, Paragraph [0069], “The application may then extract the bounding box or polygon imagery for each parcel. The application may then scale each image (e.g., but not limited to, 500 by 500 pixels). The application may then overwrite pixels outside of the parcel polygon to black or some other color or may use any other method of blocking out or ignoring pixels outside the parcel polygon”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of  Milbert into Petrou in view of Sussman in view of Afrouzi because by blocking out the exterior of the bounding box will assist in clarifying the object inside the bounding box by isolating it relative to the rest of the image.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 5.

As per Claim 12, Claim 12 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.

As per Claim 19, Claim 19 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrou et al. US2013/0188886 hereinafter referred to as Petrou in view of Sussman et al. US2021/0334879 hereinafter referred to as Sussman and Afrouzi et al. USPN 11274929 hereinafter referred to as Afrouzi as applied to Claims 2, 9 and 16 and further in view of Jeon US2019/0020823.


As per Claim 6, Petrou in view of Sussman and Afrouzi teaches the non-transitory, computer-readable media as recited in claim 2, 
Petrou in view of Sussman and Afrouzi does not explicitly teach wherein the indication within the display of the passing of the time comprises a displayed progress bar.  
Jeon teaches wherein the indication within the display of the passing of the time comprises a displayed progress bar.  (Jeon, Figure 29, Paragraph [0290])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of  Jeon into Petrou in view of Sussman in view of Afrouzi because by utilizing displayed progress bar will assist the user by providing indication the user for further processing.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 6.

As per Claim 13, Claim 13 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.

As per Claim 20, Claim 20 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Petrou et al. US2013/0188886 hereinafter referred to as Petrou in view of Sussman et al. US2021/0334879 hereinafter referred to as Sussman and Afrouzi et al. USPN 11274929 hereinafter referred to as Afrouzi as applied to Claims 1, 8 and 15 and further in view of Zass US2021/0264369

As per Claim 7, Petrou in view of Sussman and Afrouzi teaches the non-transitory, computer-readable media as recited in claim 1, 
tracking the object of interest within the image frame while determining if the object within the image frame remains the object of interest within the image frame for the predetermined amount of time. (Petrou, Paragraph [0090], “The device may cease displaying a bounding box around a tracked object even if the device has determined that the object is contained in the then-current image. The device may take this action when the device determines that the user has likely lost or never had interest in the highlighted object. By way of example, the processor may automatically cease displaying the bounding box after a set amount of time, such as removing the bounding box if two seconds elapses without any indication that the user is interested in that object”)
Petrou in view of Sussman and Afrouzi does not explicitly teach wherein a motion sensing element of the computing device is used in connection with tracking the object 
	Zass teaches wherein a motion sensing element of the computing device is used in connection with tracking the object (Zass, Paragraph [0044], “motion sensors 270 may be implemented using image sensors 260, for example by analyzing images captured by image sensors 260 to perform at least one of the following tasks: track objects in the environment of apparatus 200; detect moving objects in the environment of apparatus 200; measure the velocity of objects in the environment of apparatus 200…”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of  Jeon into Petrou in view of Sussman in view of Afrouzi because by utilizing motion sensor in conjunction with the image sensor for object tracking will result in a more accurate result of tracking than using the image sensor alone.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 7.

As per Claim 14, Claim 14 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 7.

As per Claim 21, Claim 21 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666